Name: Council Regulation (EEC) No 525/92 of 25 February 1992 on temporary compensation for the consequences of the situation in Yugoslavia on transport of some fresh fruit and vegetables from Greece
 Type: Regulation
 Subject Matter: plant product;  trade policy;  organisation of transport;  Europe;  political geography
 Date Published: nan

 Avis juridique important|31992R0525Council Regulation (EEC) No 525/92 of 25 February 1992 on temporary compensation for the consequences of the situation in Yugoslavia on transport of some fresh fruit and vegetables from Greece Official Journal L 058 , 03/03/1992 P. 0001 - 0002 Finnish special edition: Chapter 3 Volume 41 P. 0071 Swedish special edition: Chapter 3 Volume 41 P. 0071 COUNCIL REGULATION (EEC) No 525/92 of 25 February 1992 on temporary compensation for the consequences of the situation in Yugoslavia on transport of some fresh fruit and vegetables from GreeceTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 (2) thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas the state of war that has arisen in Yugoslavia in 1991 has caused sudden and prolonged blockage of the routes normally and regularly used for transport of certain agricultural products; whereas such is the case for the road and rail transport of fresh fruit and vegetables from Greece to Member States other than Italy; Whereas this exceptional situation, unprecedented since the common agricultural policy was introduced, is liable, given its duration, the highly perishable nature of the products and the need to ensure that quality standards are observed throughout the distribution process, to have damaging consequences on the Greek fruit and vegetable sector, which forms an important part of that Member State's economy; Whereas the operators concerned must be given temporary assistance to permit them to adapt as rapidly as possible to the new situation; whereas none of the existing instruments of common organization of the sector can be used to provide such assistance; Whereas special temporary financial compensation should therefore be granted, corresponding to the increased road and rail transport costs incurred in avoiding Yugoslavia, for consignments made by refrigerated lorry or wagon in 1991 from Greece to other Member States except Italy of fresh fruit and vegetables referred to in Article 1 of Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (3); whereas compensation under this measure should be limited to ECU 4 million; Whereas this measure aims to fulfil the objectives of Article 39 of the Treaty; whereas it should therefore be financed by the Guarantee Section of the European Agriculture Guidance and Guarantee Fund (EAGGF), HAS ADOPTED THIS REGULATION: Article 1 Financial compensation shall be granted, for the additional costs incurred by the need to avoid Yugoslavia, on consignments of fresh fruit and vegetables referred to in Article 1 of Regulation (EEC) No 1035/72 made in 1991 by refrigerated lorry or wagon from Greece to Member States other than Italy. Article 2 1. The Community expenditure estimated as necessary for the payment of the financial compensation provided for in Article 1 amounts to ECU 4 million. 2. The budget authority shall determine the appropriations available for each financial year. Article 3 Financial compensation shall be paid to the consignor on presentation to the competent authorities of documents substantiating his claim. The Commission, acting in accordance with the procedure referred to in Article 4, shall determine what documents are required to that end. Article 4 The Commission shall, in accordance with the procedure laid down in Article 33 of Regulation (EEC) No 1035/72, adopt rules for application of this Regulation, and in particular on the amount of the financial compensation. Article 5 The measures provided for under this Regulation shall be considered as intervention intended to stabilize the agricultural markets within the meaning of Article 3 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (4). These measures shall be financed by the EAGGF Guarantee Section. Article 6 This Regulation shall enter into force from the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 February 1992. For the Council The President Vitor MARTINS (1) OJ No C 24, 31. 1. 1992, p. 10. (2) Opinion delivered on 14 February 1992 (not yet published in the Official Journal). (3) OJ No L 118, 20. 5. 1972, p. 1. Regulation as last amended by Regulation (EEC) No 1623/91 (OJ No L 150, 15. 6. 1991, p. 8). (4) OJ No L 94, 28. 4. 1970, p. 13. Regulation as last amended by Regulation (EEC) No 2048/88 (OJ No L 185, 15. 7. 1988, p. 1).